Citation Nr: 1517275	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for a left knee disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to an initial compensable rating for degenerative disc disease (DDD) of L5-S1.

4. Entitlement to an initial compensable rating for folliculitis.

4. Entitlement to an initial rating higher than 30 percent for adjustment disorder with anxiety and depression claimed as posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to November 1994, July 2003 to June 2005, and April 2009 to July 2010.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from March 2012, April 2012 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The March 2012 rating decision, which, in part, denied service connection for a right knee disorder but granted service connection for a left knee disorder and DDD of the L5-S1, assigning an initial rating of 10 percent for a left knee disorder while assigning an initial noncompensable rating for DDD of the L5-S1, both effective July 9, 2010.  The April 2012 rating decision granted service connection for folliculitis assigning an initial noncompensable rating also with an effective date of July 9, 2010.  The November 2013 rating decision granted service connection for adjustment disorder with anxiety and depression assigning an initial rating of 30 percent effective September 24, 2012.

The issues of entitlement to an initial rating higher than 10 percent for a left knee disorder, entitlement to an initial compensable ratings for degenerative disc disease (DDD) of L5-S1 and folliculitis, and entitlement to an initial rating higher than 30 percent for adjustment disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative (meaning the most competent and credible) evidence shows the Veteran does not currently have a right knee disorder.





CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a right knee disorder.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102 and 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating the Veteran's claim, so in the preferred sequence, a March 2011 letter was sent to him in accordance with the duty-to-notify provisions of the VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  He was duly notified of the evidence that was needed to substantiate his claims, of information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim. He was also notified of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection is ultimately granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning his claim.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014). To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.

The Veteran also had a VA examination in June 2011.  The Board finds the VA examination is adequate for deciding this claim because the examiner reviewed the claims file for the pertinent history, considered the Veteran's contentions, and most importantly supported the medical conclusion with data and explanatory rationale. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this claim been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

II. Whether Entitlement to Service Connection for a Right Knee Disorder is Warranted

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran believes that he has a right knee disorder as a result of his active service.  His STRs reflect that he was treated in March 1991 and January 1998 for right knee pain.  Post-service medical treatment records are silent for any treatment, complaints, or diagnosis of a right knee disorder.

As already mentioned above, the Veteran had a VA examination in June 2011.  At that time, he reported pain, stiffness and tenderness in his right knee.  The Veteran stated that he had weekly flare-ups due to prolonged standing and excessive bending.  Also, he reported that the stiffness in his right knee effected his ability to shift gears when driving.  The examiner noted that the Veteran was seen several times in service for bilateral knee pain.  

On examination of the Veteran's right knee, the examiner observed that although the Veteran reported a history of stiffness, pain and tenderness, there was no deformity, giving way, weakness or incoordination.  The Veteran's right knee range of motion was normal.   X-rays of the right knee were unremarkable.  There was no evidence of arthritis.  The examiner concluded that the Veteran had a normal right knee.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, at no time since the filing of this claim for a right knee disorder in January 2011 has there been confirmation the Veteran has a right knee disorder, per se.  Resultantly, service connection for a right knee disorder is not warranted.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

The Board acknowledges the Veteran is competent to report his symptoms of pain, stiffness and tenderness of the right knee.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).   However, the Veteran is not competent to render a diagnosis of a right knee condition, as it simply falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a right knee disorder. 
As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a right knee disorder is denied.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining claims on appeal that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran has not been provided a VA examination to address the severity of his service-connected left knee disorder and DDD of L5-S1 since June 2011, so almost four years ago, and April 2012 for his service connected folliculitis, so over three years ago.  Given such a lengthy passage of time and suggestion that these service-connected disabilities may have worsened, the Board believes additional examinations would be helpful in determining the current level of severity of the Veteran's left knee disorder, DDD of L5-S1 and folliculitis.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Regarding his claim for an increased rating for adjustment disorder claimed as PTSD, further medical comment is also necessary to properly assess the Veteran's psychiatric disability.   A September 2013 VA examination report reflects that while the Veteran did not meet the criteria for PTSD, he was, nonetheless, diagnosed with adjustment disorder with anxiety and depression.  The examiner described the Veteran's symptoms as mild.  Contrarily, private treatment records from Dr. H.J. show that the Veteran's psychiatric disorder is manifested by significant thought delay, problems focusing and concentration, memory problems, and fair insight and judgment.  A review of the record, however, indicates that these private records may have been submitted after the September 2013 VA examination, thus, they may not have been made available to the September 2013 VA examiner. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Accordingly, another VA examination is needed.   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his service-connected disabilities (left knee disorder, DDD of L5-S1, folliculitis and adjustment disorder with anxiety and depression).  Request that he provide, or authorize VA to obtain, these records, to include private treatment records from Dr. H.J. (mental health) and Dr. E.J. (dermatology).  Obtain complete copies of VA outpatient treatment records and associate these records with the claims file.

2. Following receipt of any outstanding medical records, please schedule the Veteran for an orthopedic VA examination to assess the current severity of his left knee disorder.  A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder and VBMS. The examiner is asked to confirm whether paper and/or electronic records were available for review.

All pertinent pathology should be noted in the examination report.  The examiner should discuss whether the Veteran's left knee disorder exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder. If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups.

The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

3. Schedule the Veteran for a VA examination to assess the current severity of his DDD of the L5-S1.  A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder and VBMS. The examiner is asked to confirm whether paper and/or electronic records were available for review.  All pertinent symptomatology, to include thoracolumbar spine range of motion and all neurological findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

4. Schedule the Veteran for a VA dermatology examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected skin disorder (folliculitis).  A copy of this remand and all relevant medical records should be made available to the examiner, to include any records from Dr. E.J. and any pertinent records in the Virtual VA Folder and VBMS. The examiner is asked to confirm whether paper and/or electronic records were available for review.

The examiner should comment on the following: 

a. The percent of the entire body affected by the skin disorder.

b. The percent of the exposed areas of the body affected by the skin disorder.

c. Whether the skin disorder requires the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs and the duration of such therapy in a 12-month period. 

d. After reviewing the Veteran's treatment records, whether the Veteran's past medications for his skin disorder were systemic therapy, such as corticosteroids or other immunosuppressive drugs. 

The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

5. Schedule a VA psychiatric examination to reassess the severity of the Veteran's adjustment disorder with anxiety and depression.  All symptoms and manifestations of this service-connected disability must be indicated and discussed in terms of the effect on his social and occupational functioning.  Also to this end, a Global Assessment of Functioning (GAF) score should be provided and the extent of the GAF score attributable to the service-connected adjustment disorder with anxiety and depression explained.  In the event the examiner determines the Veteran also suffers from psychiatric disorders other than adjustment disorder, then the examiner should attempt to distinguish between the symptoms attributable to the service-connected adjustment disorder with anxiety and depression and those attributable to other mental health disorders.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder and VBMS, especially any private records from Dr. H.J.

The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


